 
   
    
   
  
   
  
  
  
  
  
  
  
  

 

 

 

 

 

 

 

 

No U.S. DISTRICT COURT
IRTHERN DISTRI F TEXAS
IN THE UNITED STATES DISTRICT COURT FILED °
FOR THE NORTHERN DISTRICT OF [TEXAS
AMARILLO DIVISION
DEC ~ 2 2019
UNITED STATES OF AMERICA §
§ CLERK, U.S. DISTRICT COURT
Plaintiff, § Ytt>
§ Deputy
Vv. § Criminal Action No. 2:19-CR-00148-Z-BR
§
DANIEL MENDOZA-VELEZ (1) §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On November 15, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Daniel Mendoza-Velez filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Daniel Mendoza- Velez
was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Daniel Mendoza-Velez;
and ADJUDGES Defendant Daniel Mendoza-Velez guilty of Count One in violation of 8 U.S.C. §§
1326(a) and (b)(1) and 6 U.S.C. §§ 202(3), 202(4), and 557. Sentence will be imposed in accordance with

the Court’s sentencing scheduling order.

SO ORDERED, December 2, 2019.
